Citation Nr: 1214438	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than May 5, 2003, for the grant of service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from May 1967 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Roanoke, Virginia.

The Veteran appeared and testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the Board in March 2012.  A copy of the transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran was diagnosed to have CLL while on active duty in 1990, prior to his October 1995 discharge from active duty.

2.  The Veteran filed his first claim for service connection for CLL in July 1995, prior to his October 1995 separation from service.  By an August 1995 decision, the RO in Washington, D.C. denied his claim as he was still serving on active duty.  

3.  The Veteran filed a claim for service connection for CLL that was received by VA on May 5, 2003, along with his DD214.

4.  In an unappealed rating decision issued in December 2003, the RO in Roanoke, Virginia granted service connection for CLL as directly related to service and awarded a 100 percent evaluation to this disability, effective from May 5, 2003.  

5.  In response to a letter dated July 6, 2006 in which VA notified the Veteran of the decisions in the Nehmer cases, he requested review of the effective date of the award of service connection for CLL, claiming that he is an eligible person under the Nehmer decisions.  This earlier effective date claim was denied by the RO in Philadelphia, Pennsylvania the July 2007 rating decision currently on appeal.

6.  The Veteran is not a Nehmer class member as he does not have a covered herbicide disease.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 2003, for the grant of service connection for CLL have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, although no notice was sent to the Veteran in relation to his claim, the Board finds that VA was not required to comply with the notice and duty to assist provisions because, as discussed below, there is no legal basis for the Veteran's claim.  Accordingly, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004).  

The service treatment records confirm that, while on active duty, the Veteran was diagnosed to have chronic lymphocytic leukemia (CLL).  In November 1989, the Veteran developed a severe upper respiratory infection after returning for Argentina.  Although the upper respiratory infection slowly resolved, the Veteran's white blood cell counts remained high.  A biopsy was done in February 1990 that confirmed a diagnosis of CLL.

The Veteran retired from active military service on October 31, 1995.  He testified at the recent hearing before the undersigned VLJ that, when he was in the process of retiring, he was advised to file for VA compensation and to apply for vocational rehabilitation.  The Veteran's first application for compensation was received by VA on July 26, 1995.  By letter dated August 31, 1995, VA notified the Veteran that it had received his application for VA benefits but that it could not take any action thereon because he was still on active duty.  The letter further advised him to furnish a certified copy of his DD214 when he is discharged.  He was also told that benefits may be paid from the date he is discharged if VA receives his DD214 within one year from that date.  Otherwise, benefits could only be paid from the date the form is received.  Shortly thereafter, by notice letter dated September 5, 1995, the Veteran was sent a rating decision denying him eligibility for vocational rehabilitation as the medical evidence failed to establish a compensable service-connected disability.  The Veteran testified at the recent hearing that he took this second letter to mean that he was not eligible for any benefits and, therefore, never filed his DD214 when he retired.

The Veteran filed a VA Form 21-526 seeking service connection for multiple disabilities including his CLL, and this claim was received at the RO on May 5, 2003.  By rating decision issued in December 2003, the RO granted service connection for CLL as directly related to service, evaluated it as 100 percent disabling, and assigned an effective date of May 5, 2003, the date the Veteran's claim was received.  The Veteran did not appeal that decision.  See 38 U.S.C.A. § 7105.
Although not in the Veteran's claims file, it is clear from his correspondence received in July 2006 that he received a letter from VA dated July 6, 2006, advising him of the decisions of the United States District Court of the Northern District of California.  [The Board notes the Veteran is referring to the decisions in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).]  He asserts that he is eligible under those decisions and requested review to determine if he is entitled to retroactive benefits.

By rating decision issued in July 2007, the RO denied an effective date earlier than May 5, 2003, for the grant of service connection for CLL.  The Veteran filed a Notice of Disagreement in July 2008.  He argued therein that, had he not received the second letter in 1995 saying he was not eligible for benefits, he would have submitted his DD214 after his retirement as instructed by the first letter.  A Statement of the Case was issued in December 2008, and the Veteran perfected his appeal by filing a VA Form 9 later that month.

Initially, the Board notes that the issue on appeal is limited as to whether the Veteran is entitled to retroactive benefits for his CLL under the Nehmer decisions.  [These cases essentially deal with the addition of presumptive diseases found by VA to be related to exposure to herbicides as set forth in 38 C.F.R. § 3.309(e).]  The rating decision that the Veteran has appealed was based on a review of his effective date for the grant of service connection based upon the Nehmer decisions and for no other purpose.  This review limits the scope of the Veteran's appeal to consideration for that purpose only by the Board.

Insomuch as his statements seek an earlier effective date on any other basis, the Board finds that they constitute a stand alone claim for an earlier effective date, which is barred by law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error).  In other words, there are no freestanding claims for an earlier effective date and, when one is raised, such an appeal should be dismissed.  Id.

Here, the rating decision issued in December 2003 that granted service connection for CLL and assigned the effective date of May 5, 2003, is final as the Veteran failed to file a Notice of Disagreement within one year.  See 38 U.S.C.A. § 7105(b) and (c).  The Veteran's arguments regarding his confusion surrounding the 1995 letters that he received essentially contend that an effective date should be granted on an equitable basis (i.e., had VA not sent him the second letter-dated on September 5, 1995, he would have submitted his DD214 as directed by the first letter and would have been awarded service-connected benefits in 1995).  As such, these arguments cannot be considered as they do not contend for an earlier effective date under the Nehmer decisions but rather are essentially a freestanding effective date claim, which is barred by law.  For that reason, the Board cannot consider this argument in considering whether an earlier effective is warranted for the grant of service connection for the Veteran's CLL.

The Board further notes that the Veteran has not raised a claim of clear and unmistakable error in any other prior final VA decision that denied service connection for his CLL and, therefore, that cannot be a basis for assigning an earlier effective date.

As to review of the Veteran's claim based upon the Nehmer decisions, the Board finds that these decisions do not provide a basis for granting an effective date earlier than May 5, 2003, as the Veteran is not a Nehmer class member.  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  "Covered herbicide disease" means a disease for which VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  Those diseases are:  type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma.  Clearly CLL is not an enumerated "covered herbicide disease."   Consequently, the Veteran is not a Nehmer class member and is not eligible to have the provisions relating to effective dates set forth in 38 C.F.R. § 3.816 applied to provide him with an earlier effective date and retroactive benefits as he seeks.

Furthermore, the Board notes that the basis of the grant of service connection for the Veteran's CLL was on a direct basis rather than under the presumption of exposure to herbicides because the Veteran was diagnosed to have CLL while still on active duty.  Consequently, the Board finds that the presumption never was a consideration in the grant of service connection for CLL, and, to that extent, the Nehmer decisions and 38 C.F.R. § 3.816 are not applicable to the assignment of the effective date for the grant of service connection for the Veteran's CLL as those cases only apply when service connection is granted on a presumptive basis as due to herbicide exposure and not on a direct basis.  Furthermore, the Board notes that the criteria for assignment for effective dates due to liberalizing laws as set forth in 38 C.F.R. § 3.114 are also not applicable because the grant of service connection in this case was not actually based on the change in law that added CLL as a presumptive disease due to herbicide exposure under 38 C.F.R. § 3.309(e).

By the Veteran's own admission, he did not file his DD214 anytime prior to filing his claim for service connection for CLL in May 2003.  Consequently, his prior claim is deemed abandoned and there is nothing in the claims file to demonstrate that he filed a formal or informal claim for service connection for CLL anytime between August 31, 1995, and May 5, 2003.  As the Veteran's claim for service connection was received on May 5, 2003, the assignment of that date as the effective date for the grant of service connection is appropriate.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 (the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor").

For the foregoing reasons, the Board finds that the law is dispositive of the Veteran's claim for an effective date earlier than May 5, 2003.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to an effective date earlier than May 5, 2003, for the grant of service connection for CLL is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


